Citation Nr: 0608233	
Decision Date: 03/22/06    Archive Date: 04/04/06

DOCKET NO.  04-13 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.



ATTORNEY FOR THE BOARD

T. L. Konya, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
October 1973.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision by the RO in Columbia, 
South Carolina, which in pertinent part, granted service 
connection and a 30 percent rating for PTSD, effective 
October 15, 2002.  The veteran appealed for a higher rating 
and in September 2004 the RO increased the veteran's 
disability rating to 50 percent, effective April 26, 2004.  
The veteran continued his appeal for a higher rating and 
disagreed with the effective date assigned.  In an August 
2005 rating decision, the RO assigned the veteran an earlier 
effective date of October 15, 2002 for his 50 percent 
service-connected PTSD.

In January 2006, the veteran was afforded a videoconference 
hearing before the undersigned.  A transcript of the hearing 
has been associated with the claims folder.

During the veteran's personal hearing, he stated that he 
wanted to withdraw his appeal as to issue of entitlement to 
an effective date earlier than April 26, 2004 for the 
assignment of a 50 percent rating for PTSD.  Therefore, that 
issue is no longer before the Board.  See 38 C.F.R. § 20.204 
(2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

During the veteran's January 2006 videoconference hearing, he 
testified that he underwent psychiatric treatment every three 
months at the Augusta VA Medical Center (VAMC).  Though the 
claims file contains VA medical records, the most recent 
record of treatment is dated in September 2005.  VA has an 
obligation to obtain the treatment records for the period 
since September 2005.  38 U.S.C.A. § 5103A(c)(2) (West 2002).

Additionally during the veteran's hearing, he indicated that 
he was in the process of seeking Social Security Disability 
(SSD) benefits and had an upcoming hearing due to a past 
denial of benefits.  In order for VA to properly assist the 
veteran, it is imperative that the SSA's decision be obtained 
as well as all medical reports which were used to support 
such decision.  Murincsak v. Derwinski, 2 Vet.App. 363 
(1992).

Lastly, the Board notes that in December 2005 VA received 
additional evidence from the veteran.  This evidence has not 
yet been reviewed by the RO in conjunction with the veteran's 
claim and the veteran did not submit a waiver of initial 
review by the RO.  To avoid potential prejudice to the 
veteran, the evidence should first be reviewed by the Agency 
of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 19.31, 
20.1304 (2005); Bernard v. Brown, 4 Vet. App. 384 (1993). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of the veteran's 
psychiatric treatment from the Augusta 
VAMC for the period from September 2005 
to the present.

2.  The RO should obtain from SSA a copy 
of their decision regarding the 
appellant's claim for Social Security 
disability benefits as well as the 
medical records relied upon in that 
decision.

3.  Ensure that the notice requirements 
as outlined in Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 
2006) have been satisfied.  

4.  After all the above development has 
been completed, re-adjudicate the claim, 
and if it remains denied, issue a 
supplemental statement of the case which 
discuss all evidence received since the 
last SSOC case, including the evidence 
received in December 2005.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

